Sweeney, J.,
dissenting. Based upon the reasoning articulated in my prior dissent in State v. Martin (1986), 21 Ohio St. 3d 91, 96, I must dissent from Part I of the majority opinion herein.
The placement of the burden of proof of self-defense on the accused, pursuant to R.C. 2901.05, is patently unconstitutional as a violation of the Due Process Clauses of both the state and federal Constitutions.
As one court recently noted, “[rjooted in the Anglo-American tradition is the belief that a killing in self-defense is not a crime.” Thomas v. Leeke (C.A. 4, 1984), 725 F. 2d 246, at 249-250, fn. 2.
I stand firm in my belief that the taking of the life of another in self-defense is a completely lawful act. Since the affirmative defense of self-defense is one which serves to negate some of the facts (i.e., voluntariness and unlawfulness) that are necessary to constitute the crime of murder, the burden of persuasion on self-defense is one which should be carried by the state,, once'the defense is raised by the accused.
Thus', I would reverse the decision of the court of appeals, and remand the cause .for further proceedings on this issue.